83 F.3d 431
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Earnest EATON, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,1 Defendant-Appellee.
No. 95-7067.
United States Court of Appeals, Tenth Circuit.
April 23, 1996.

ORDER AND JUDGMENT2
Before KELLY and BARRETT, Circuit Judges, and BROWN,*** Senior District Judge.
KELLY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.   See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Claimant Earnest Eaton appeals from the district court's order affirming the decision of the Secretary of Health & Human Services to deny him disability and supplemental income benefits under the Social Security Act.  On appeal, claimant argues that 1) the Secretary failed to consider the combined effect of his impairments when determining whether claimant met or equaled a listed impairment, and 2) the Secretary failed to properly consider claimant's mental impairments as affecting his ability to perform work activities.


3
Initially, we note that appellant has failed to follow this court's rule which requires him to provide "with respect to each issue raised on appeal, a statement as to where in the record the issue was raised and ruled upon." 10th Cir.  R. 28.2(b).   Further, our review of appellant's brief before the district court, see Fed.  R.App. P. 30(b), demonstrates that none of the arguments and issues raised on appeal was presented to the district court for consideration in the first instance.   Accordingly, and also in the absence of any compelling reasons to ignore the general rule, we decline review of these issues, raised for the first time on appeal.  See Crow v. Shalala, 40 F.3d 323, 324 (10th Cir.1994).


4
The judgment of the United States District Court for the Eastern District of Oklahoma is AFFIRMED.



1
 Effective March 31, 1995, the functions of the Secretary of Health and Human Services in social security cases were transferred to the Commissioner of Social Security.   P.L. No. 103-296.   Pursuant to Fed.  R.App. P. 43(c), Shirley S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant in this action.   Although we have substituted the Commissioner for the Secretary in the caption, in the text we continue to refer to the Secretary because she was the appropriate party at the time of the underlying decision


2
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


***
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation